Citation Nr: 1612786	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to exposure to Agent Orange.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to exposure to Agent Orange.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to exposure to Agent Orange.  

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to exposure to Agent Orange.  

6.  Entitlement to an evaluation in excess of 40 percent for service-connected prostate cancer.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The April 2012 rating decision denied claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, and hypertension.  The August 2013 rating decision increased the evaluation for the Veteran's prostate cancer to 40 percent, effective as of September 16, 2011.  The Veteran contends that a 100 percent evaluation is still warranted.  

In January 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing was prepared and has been associated with the Veteran's electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for hypertension and peripheral neuropathy of the upper and lower extremities, bilaterally, to include as secondary to exposure to herbicidal agents.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was afforded a VA examination for his hypertension and peripheral neuropathy in September 2011.  According to the examiner, it was not as likely as not that these conditions were related to military service.  The rationale provided was that there was a normal separation examination and that the onset of these conditions were greater than 30 years after the separation from military service.  

The National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.  The Court has described this threshold as being low.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In the present case, the Veteran was last provided an examination in September 2011.  While the examiner opined that it was less likely than not that hypertension was related to military service, the examiner did not discuss whether it was at least as likely as not that this disability manifested as a result of herbicide exposure during military service.  As such, the Veteran should be scheduled for a new VA examination so that the examiner can opine as to whether it is at least as likely as not that the Veteran's current hypertension is due to conceded exposure to herbicidal agents.  The examiner should further opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the upper and lower extremities is due to conceded exposure to herbicidal agents.  

Finally, the Veteran has also alleged that he continues to suffer from prostate cancer.  According to a September 2011 VA examination report, the Veteran's prostate cancer was in remission.  The Veteran had completed radiation therapy as of August 1, 2010.  It is evident from subsequent records that the Veteran's prostate cancer has resulted in additional issues (See January 2015 rating decision granting service connection for bone and lung cancer).  However, the evidence of record does not demonstrate that the Veteran still suffers from prostate cancer.  See April 30, 2014 letter from Dr. M.H. (acknowledging that the Veteran's "PSA ha[d] remained at a nadir" and was "normal and unchanged" but that he now had "metastatic adenocarcinoma to the lungs").  He needs to be scheduled for an examination to clarify this issue, as he has alleged that this condition continues to persist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be scheduled for an examination to determine whether his hypertension and peripheral neuropathy are due to herbicide exposure. The Veteran's claims file and a copy of this remand are to be provided to the examiner for review.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed hypertension is etiologically related to the Veteran's in-service herbicidal exposure (which is conceded in this case).  In forming the opinion, please be advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is in light of the 2010 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, other risk factors, etc.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the upper and lower extremities, bilaterally, is etiologically related to his in-service herbicidal exposure (which is conceded in this case).  In forming the opinion, please be advised that the Board is cognizant that there is no VA presumption of service connection for peripheral neuropathy that manifests years after the last date of exposure to herbicides.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's peripheral neuropathy is related to his herbicide exposure given his medical history, family history, other risk factors, etc.  

2. The Veteran should also be scheduled for an examination to determine whether he does continue to suffer from prostate cancer.  The Veteran's claims file and a copy of this remand are to be provided to the examiner for review.  The examiner is asked to perform all necessary tests and describe in detail whether the Veteran continues to suffer from active prostate cancer.  

3. The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).


4. The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




